Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 1 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 2 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 3 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 4 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 5 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 6 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 7 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 8 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 9 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 10 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 11 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 12 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 13 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 14 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 15 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 16 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 17 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 18 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 19 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 20 of 26
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA                           CASE NO.        19-CR-80045-RKA(s)

  v.
                                                     CERTIFICATE OF TRIAL                 ATTORNEY~
MACKENZIE DELMAS a/k/a "Mac", ET AL,
                               Defendant.
                                                     Superseding Case Information:

  Court Division:    (Select One)                   New Defendant(s)                    Yes   JZL     No   _Q
                                                    Number of New Defendants                    5
  D      Miami        D Key West                    Total number of counts                     l'l
  JZ[    FTL          n= WPB _Q_FTP

         I do hereby certify that:

         I.         I have carefully considered the allegations of the indictment, the number of defendants, the number
                    of probable witnesses and the legal complexities of the Indictment!Infmmation attached hereto.

         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
                                                     NO
         3.         Interpreter:    (Yes or No)
                    List language and/or dialect

         4.         This case will take     7-1 0   days for the patties to tty.

         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                 (Check only one)

         I          0    to 5 days                   D                Petty
         II
         III
                    6
                    11
                         to 10 days
                           to 20 days
                                                    lL]
                                                    _o_
                                                                      Minor
                                                                      Misdem.
                                                                                               :8=
                                                                                                n
         IV         21   to 60 days                 _o_               Felony                    171
         v          61   days and over               D
         6.       Has this case been previously filed in this Distt·ict Court? (Yes or No)     yes
         If yes:
         Judge:                                                 CaseNo.        19-CR-80045-RKA(s)
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?             (Yes or No)   YES

         If yes:
         Magistrate Case No.                        19-mj-8050
         Related Miscellaneous numbers:             19-mJ-8122, 19-mJ-8144,
                                                    2/27119 and 4/5/19
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)
                                                                         NO

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. JudgeAiicia 0. Valle)?           Yes 0        No____[{]___

          8.        Does this case originate from a matter pending in the Northern! egion of the U.S. Attomey's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynm·d)?           es D        No !ZJ




  *Penalty Sheet(s) attached                                                                                  REV 8/1312018
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 21 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 22 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 23 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 24 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 25 of 26
Case 9:19-cr-80045-RKA Document 30 Entered on FLSD Docket 05/10/2019 Page 26 of 26
